UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-03694 Exact name of registrant as specified in charter: Oppenheimer Gold & Special Minerals Fund Address of principal executive offices: 6803 South Tucson Way Centennial, CO 80112-3924 Name and address of agent for service: Arthur S. Gabinet, Executive Vice President & General Counsel OppenheimerFunds, Inc. Two World Financial Center 225 Liberty Street New York, NY 10281-1008 Registrant’s telephone number, including area code: 303-768-3200 Date of fiscal year end: 6/30 Date of reporting period: 07/01/2011-06/30/2012 Item 1. Proxy Voting Record ***** FORM N-Px REPORT ***** ICA File Number: 811-03694
